PHILLIPS, Judge.
This preliminary injunction is inherently and expressly interlocutory in nature. Consequently, it is not immediately ap-pealable unless it affects a substantial right. G.S. § 1-277, § 7A-27(d). A showing to that effect has neither been made nor attempted by the appellant, and our study of the record failed to discover any substantial right of the defendant that might be jeopardized or compromised if the preliminary injunction remains in force until the case is tried. Defendant has merely been ordered to continue making the monthly payments that he voluntarily contracted to make several years earlier. This being so, even though the question of appealability was not raised by the parties, under Bailey v. Gooding, 301 N.C. 205, 270 S.E. 2d 431 (1980), we are obliged to dismiss the appeal on our own motion.
Appeal dismissed.
Judges Webb and Becton concur.